Order entered September 17, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00694-CV

                         CITY OF DALLAS, Appellant

                                          V.

                    STEVEN H. BLOCK, ET AL., Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10239

                                     ORDER

      Before the Court is the parties’ September 16, 2021 joint motion to file their
respective briefs. We GRANT the motion. Appellant shall file its brief on the
merits on or before October 20, 2021. Appellees shall file their brief on the merits
on or before November 29, 2021. Appellant shall file its reply brief on or before
January 10, 2021. We caution the parties that further extension requests in this
accelerated appeal will be disfavored.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE